Citation Nr: 1031878	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than major depressive disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from February 25, 1977 to April 
22, 1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The February 2007 rating decision separately denied service 
connection for PTSD and for depression.  The Veteran stated in 
her notice of disagreement (NOD), received in April 2007, that 
she only wished to appeal the denial of her claim for PTSD.  In 
accordance with the NOD, the agency of original jurisdiction 
(AOJ) subsequently only developed the service connection claim 
for PTSD.  In the meantime, the one-year appeal period for the 
Veteran to file a NOD with the denial of the claim for depression 
expired.  See 38 C.F.R. § 20.302(a) (2009) (stating that a 
claimant, or his or her representative, must file a NOD with a 
determination by the AOJ within one year from the date that the 
agency mails notice of the determination to him or her).  
Therefore, the February 2007 rating decision became final with 
respect to the service connection claim for depression.   
38 U.S.C.A. § 7105 (West 2002).

The Board acknowledges the United States Court of Appeals for 
Veterans Claims (Court) ruling in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which clarified how the Board should analyze 
claims for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a Veteran may only seek service 
connection for one specific psychiatric disorder, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found that 
a Veteran does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact makes a 
general claim for whatever mental condition may be afflicting the 
Veteran.  Therefore, the Board must analyze the Veteran's current 
claim under this expanded framework, based on Clemons and 
appropriate review of the evidence of record.  In light of the 
final denial of the claim for service connection for depression 
and the Clemons decision, the Board finds that the appellate 
issue is most appropriately characterized as listed on the title 
page.

The Veteran testified before a Decision Review Officer at a 
January 2008 hearing at the RO.  The Veteran also testified 
before the undersigned at an October 2009 Travel Board hearing at 
the RO.   Transcripts of each hearing have been associated with 
the claims file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming service connection for a psychiatric 
disorder, to include PTSD, based on an in-service personal 
assault.  The Veteran testified that during basic training at 
Fort McClellan she earned permission to go to a NCO club.  
(October 2009 Travel Board hearing Transcript "Tr." at 4.)  She 
stated that she left the club with a sergeant, who had befriended 
her there, and was raped by this person on her way home from the 
club.  (Id. at 4-5.)  The Veteran also described the details of 
her alleged in-service personal assault in a thorough 2009 
statement.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The 
Board finds that further development regarding VA's duty to 
notify and assist under the VCAA is required in the present case 
concerning the Veteran's claim.  

Regarding the duty to notify, the RO provided the Veteran with a 
statement of the case in November 2007 that included the 
provisions of 38 C.F.R. § 3.304(f)(4) (formerly 38 C.F.R. § 
3.304(f)(3)).  The Court has held that once VA becomes aware that 
the claim is based on a personal assault it must (1) furnish a 
"deliberate act of notification" informing the appellant of the 
content of the amended law and of his/her ability to submit new 
evidence in accordance with that provision, and (2) subsequently 
adjudicate the appellant's claim in light of any new evidence 
submitted.  Gallegos v. Peake, 22 Vet. App. 329, 336 (2008).  In 
Gallegos, the Court held that including the provisions of 38 
C.F.R. § 3.304(f)(4) in a statement of the case did not provide 
the required notice.  Id. at 338.  Since the Veteran in this case 
has not been provided with notice of the alternative sources 
other than her service records that might constitute credible 
supporting evidence of in-service personal assault, a remand is 
required for the AOJ to provide the Veteran with a specific VCAA 
notice letter for PTSD cases based on in-service personal 
assault.

A remand is also necessary to obtain missing records.  In this 
regard, the record contains several VA Form 21-4142's, 
Authorization and Consent to Release Information to the VA, in 
which the Veteran identifies treatment providers that may hold 
records relevant to the Veteran's service connection claim.  The 
Veteran submitted a VA Form 21-4142 for treatment she received at 
Boston Medical Center from 1976 until 2007 and another VA Form 
21-4142 for treatment at Brigham and Women's Hospital in 1977.

VA will make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, to include records 
from State or local governments, private medical care providers, 
current or former employers, and other non-Federal governmental 
sources.  Such reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1) (2009).  A review of the record does not reveal 
that VA attempted to obtain the records of which the Veteran 
authorized release.  

Further, in a July 2008 statement, the Veteran indicated that she 
was treated at the Brockton, Massachusetts VA facility from March 
2008 to July 2008.  The claims folder does not appear to contain 
all of the aforementioned reports and does not reflect that any 
attempts have been made to secure these VA records.  The Board 
notes that the missing VA records may be material to the 
appellant's claim.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, these VA 
treatment records must be associated with the claims file.  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service;  
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (noting that the third prong, which requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms "may" be associated with the established 
event, is a low threshold standard).

In this case, post-service evidence clearly establishes that the 
Veteran has a current mental disorder diagnosis.  See, e.g., June 
2008 VA mental health evaluation report (reflecting an Axis I 
diagnosis of PTSD).

Additionally, the Veteran testified at the October 2009 Board 
hearing that she received psychiatric treatment shortly after her 
release from active duty in 1977 until 2005, when she began 
treatment with VA.  (Tr. at 12-13.)  The Board notes that the 
Veteran is competent to report factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
363, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (noting that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence).  The Board finds that the Veteran is competent and 
credible to testify that she has received continuous psychiatric 
treatment since service.  As such, the Board finds that this 
evidence indicates that her current symptoms/disability may be 
associated with her service.  

The Board also acknowledges an October 2009 letter from Dr. J.T., 
a VA psychiatrist, who states that the Veteran's "diagnosis of 
PTSD is directly related to the military sexual trauma she 
endure[d] while in the service."  The Board, however, finds that 
this vague medical opinion cannot form the basis for a nexus to 
service because the doctor does not provide a supporting 
rationale.  Although this VA psychiatrist indicates that she has 
been the Veteran's treating psychiatrist since October 2006, the 
letter does not reflect that the Veteran's service treatment 
records regarding her in-service pregnancy were reviewed and 
considered when formulating the above opinion.  As such, Dr. 
J.T.'s letter does not reflect that all relevant facts were 
considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008) (stating that the first inquiry regarding the probity of 
medical opinions is whether the medical expert is informed of 
sufficient facts upon which to base an opinion relevant to the 
problem at hand).  Even if this opinion cannot form the basis for 
a grant of service connection, it indicates that the Veteran's 
current PTSD may be related to her service.  In light of the 
above, the claim for service connection for a psychiatric 
disability, to include PTSD, due to an in-service personal 
assault must be remanded for purposes of conducting a VA 
examination and obtaining a competent nexus opinion.  See 38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter 
that is compliant with 38 C.F.R. § 
3.304(f), as required for PTSD claims based 
on in-service personal assault, per 
Gallegos v. Peake, 22 Vet. App. 329 (2008).  
In particular, the notice must advise the 
Veteran that evidence from sources other 
than her service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.

2.  Request that the Veteran supply the 
complete names, addresses, and dates of 
treatment of all medical care providers who 
have treated her mentally or physically 
regarding her claimed in-service personal 
assault since her discharge from service.  
The Veteran should be specifically asked to 
provide the complete names, addresses, and 
dates of treatment at the Boston Medical 
Center and Brigham and Women's Hospital.  
After securing any necessary authorization 
or medical releases, request and associate 
with the claims file the Veteran's 
treatment reports from all sources 
identified (whose records have not 
previously been secured).  If no records 
are available, the claims folder must 
indicate this fact and notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e) 
(2009).

3.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
March 2008 to July 2008 located at the VA 
facility in Brockton, Massachusetts or any 
other VA facility where the Veteran 
received psychiatric treatment since 2008.  
If no records are available, the claims 
folder must indicate this fact and notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

4.  After all records identified above have 
been obtained and associated with the 
claims file, schedule the Veteran for an 
appropriate VA examination for purposes of 
determining the current nature, extent and 
etiology of her currently diagnosed mental 
disorder.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

For any psychiatric disability or 
disabilities diagnosed, the examiner should 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the current disability 
was in whole or part the result of the 
claimed in-service personal assault or is 
otherwise attributable to service.

In responding to the opinion request, the 
examiner is specifically asked to review 
and address the Veteran's service treatment 
records regarding her in-service pregnancy, 
to include those dated March 17, 1977; 
March 18, 1977 (physical profile); March 
24, 1977; and March 31, 1977.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, 
to include reference to relevant 
evidence of record as appropriate, 
should be provided for all opinions 
expressed.  If the examiner is unable to 
provide a requested opinion, a supporting 
rationale must be given concerning why the 
opinion cannot be provided.

4.  Thereafter, readjudicate the issue on 
appeal, considering all evidence of record.  
If the benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran and her representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


